 604300 NLRB No. 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In sec. II, par. 4, the judge inadvertently stated that on March 23, 1988,Rick Torres noticed that Larry DePeal had been at the union hall ``for the en-
tire morning.'' Torres actually saw DePeal at the union hall for 35 to 40 min-
utes.2We agree with the judge's finding that the Respondent did not act unlaw-fully in processing the internal charge filed by George Sloane against Rick
Torres. No trial on the charge was ever conducted. Instead, when the Respond-
ent's trial board initially met, it postponed the proceedings with the consent
of Torres and Sloane. The Respondent then sought to ascertain whether a fore-
man could be tried. When the trial board again met on the charge it asked
whether Sloane and Torres agreed that Torres was a foreman or superintendent
when the events occurred. After receiving affirmative responses the trial board
immediately dismissed the charges stating that a foreman could not be brought
before it. In these circumstances we cannot agree with our dissenting col-
league's conclusion that the Respondent's processing of the charge constituted
unlawful harassment.1See Cement Workers D-357 (Southwestern Portland Cement), 288 NLRB1156, 1157 (1988).1Briefs were received from the General Counsel and the Union on Decem-ber 26, 1989.International Brotherhood of Electrical Workers,Local Union No. 1547, AFL±CIO (Redi Elec-
tric, Inc.) and Rick Torres. Case 19±CB±6536October 31, 1990DECISION AND ORDERBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn March 12, 1990, Administrative Law Judge JayR. Pollack issued the attached decision. The General
Counsel filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the complaint be dismissed.MEMBEROVIATT, concurring in part and dissenting inpart.I concur with my colleagues in dismissing the com-plaint allegations as to the Union's action in connec-
tion with the internal union charges filed against
Torres by DePeal. Torres was not employed by Redi
Electric at the time he made his comments to Richard
Warner of Anchorage's Municipal Light and Power
Company (with whom Torres had worked closely for
several years) regarding DePeal's presence at the
Union's office earlier that day. Indeed Torres' remarks
were extraneous to any employment relationship he
had with anyone. In these circumstances, I agree that
there was no violation in the Union's actions.I do not agree, however, with dismissal of the alle-gations concerning the Union's conduct on the charges
filed against Torres by George Sloane and Harry War-
ner. The Union ``knew or should have known'' that
Torres was a statutory supervisor for Redi Electric at
the time it proceeded on the internal charge filed bySloane in early May 1989.1Sloane's charge on its faceasserted that Torres had discharged Sloane, and any
diligent inquiry by the Union at that time would have
revealed that Torres was then acting as a statutory su-
pervisor. Thus, there should have been no trial at all,
and the postponing and rescheduling of the pro-
ceedings for approximately 4-1/2 months was precisely
the type of harassment that Section 8(b)(1)(B) was in-
tended to prevent.Accordingly, I would find the violation as alleged inthe complaint.James C. Sand, Esq., for the General Counsel.Helene M. Antel, Esq., of Anchorage, Alaska, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEJAYR. POLLACK, Administrative Law Judge. I heard thiscase in trial at Anchorage, Alaska, on October 31, 1989. On
June 27, 1989, Rick Torres filed the original charge alleging
that International Brotherhood of Electrical Workers, Local
Union No. 1547, AFL±CIO (Respondent or the Union) com-
mitted certain violations of Section 8(b)(1)(B) of the Na-
tional Labor Relations Act, 29 U.S.C. §151 et seq. (the Act).

Torres filed an amended charge against Respondent on Au-
gust 4, 1989. On August 7, the Regional Director for Region
19 of the National Labor Relations Board issued a complaint
and notice of hearing against Respondent alleging that the
Union violated Section 8(b)(1)(B) of the Act by imposing in-
ternal discipline on Torres. The complaint, further alleged, in
the alternative that Respondent violated Section 8(b)(1)(A) of
the Act by disciplining Torres. Respondent filed a timely an-
swer to the complaint, denying all wrongdoing.The parties have been afforded full opportunity to appear,to introduce relevant evidence, to examine and cross-examine
witnesses, and to file briefs.1On the entire record, from myobservation of the demeanor of the witnesses, and having
considered the posthearing briefs of the parties, I make the
followingFINDINGSOF
FACTI. JURISDICTIONRedi Electric, Inc. (Redi) is an Alaskan corporation, withan office and place of business in Anchorage, Alaska, where
it has been engaged in the construction industry as an elec-
trical contractor. Redi has been engaged in the business of
supplying day laborers for the city of Anchorage Municipal
Light and Power Company at Anchorage, Alaska. During the
12 months prior to issuance of the complaint, Redi provided
services valued in excess of $50,000 directly to the city of
Anchorage which was itself engaged in interstate commerce
by other than indirect means. Accordingly, Respondent ad- 605ELECTRICAL WORKERS IBEW LOCAL 1547 (REDI ELECTRIC)2The Union also had a collective-bargaining agreement with ML&P cov-ering ML&P's field employees. The ML&P bargaining unit was separate and
apart from that supervised by Torres.mits and I find that Redi is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the
Act.Respondent admits and I find that at all times material Re-spondent has been a labor organization within the meaning
of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsTorres has worked as a foreman for several employers sig-natory to collective-bargaining agreements with Respondent
over the past 5 or 6 years. For 4 years prior to the instant
dispute, Torres had directed the work of day labor crews, as
a foreman for the private company holding the contract, for
the city of Anchorage's Municipal Light and Power Com-
pany (ML&P). Redi was the third electrical contractor pro-
viding day labor to ML&P that employed Torres as a super-
visor. ML&P had actually required the hiring of Torres as
a condition of the granting of the day labor contract to Redi.Torres was the top man in the field for Redi and its prin-cipal contact person with ML&P. The Union had a collec-
tive-bargaining agreement with Redi covering the company's
employees, including those working under the day labor con-
tract.2Torres directed the work of the day labor crews forML&P; crews ranging in size from 3 to 40 workers. While
employed by Redi, Torres administered the collective-bar-
gaining agreement for the day labor by using the Union's
hiring hall, assigning overtime, and laying off and termi-
nating employees. He was also responsible for the safety pro-
visions of the agreement. Torres appointed and directed the
other foremen on the job and was the Union's first contact
for employee complaints or grievances.In January 1988 the work under the day labor contract hadslowed down to where Torres no longer had any employees
to supervise. Torres quit his position with Redi and applied
at the Union's hiring hall for work as a foreman and also
as a rank-and-file electrician. However, Torres expected that
a day labor contract would be let out in the spring of 1988.
Torres expected to return as foreman for Redi or whoever
was the successful bidder. Due to an economic downturn the
contract was not let out for bid in the spring.On March 23, 1988, Torres visited the Union's hiring hall.On that date he noticed that Larry DePeal, an employee of
ML&P and a union shop steward, had been at the union hall
for the entire morning. Thereafter, Torres went to the offices
of ML&P to meet his wife for lunch. While waiting for his
wife to take her lunchbreak, Torres had a conversation with
Richard Warner of ML&P. Warner was the ML&P official
responsible for the day labor contract and had worked closely
with Torres for several years. It was Warner who had re-
quired Redi to employ Torres as its general foreman for the
day labor contract. Further, Warner and Torres were personal
friends. After some casual conversation, Torres mentioned to
Warner that he had observed that ML&P's steward had spent
the morning at the union hall. Warner, who had been unsuc-
cessfully attempting to locate DePeal, questioned Torres fur-
ther. Warner, believing DePeal had been conducting personal
or union business on companytime, asked Torres to give hima written statement of what he had observed that morning.Warner intended to use the statement to support disciplining
DePeal. Although the matter was later grieved, contrary to
the allegations of the complaint, no grievance was pending
at the time Torres gave this written statement.As Union Steward DePeal had actively opposed ML&P'sbidding the contract for day labor on the ground that it posed
a threat to the job opportunities of ML&P's bargaining unit
employees. Thus, Torres was not exactly a neutral in the dis-
pute between ML&P and DePeal. Upon learning of Torres'report to Warner, DePeal filed intraunion charges against
Torres. A trial board found Torres guilty and assessed a fine.
Torres appealed the fine but his appeals were rejected.In the early summer of 1989 Torres was again working asa supervisory foreman for Redi. Torres terminated an em-
ployee named Sloane and refused to accept a referral from
the union hiring hall for an employee named Harry Warner.
Both Sloane and Warner filed intraunion charges against
Torres. The Union notified Torres of the charges against him
and set the matters for a trial board hearing. One charge was
dropped because Warner did not appear and the Sloane mat-
ter was postponed by agreement of Torres and Sloane. The
trial board had requested a 30-day postponement in order to
educate members of the trial board about the limitations on
taking disciplinary action against supervisors. At the resched-
uled trial board hearing, the trial board dismissed the charges
against Torres prior to taking any testimony. The trial board
obtained an admission from Sloane that Torres was indeed
a supervisor and then notified the employee that the trial
board could not take action against a supervisor. Sloane was
told that he could only pursue a grievance under the collec-
tive-bargaining agreement.The General Counsel argues that a union violates the Actas soon as it forwards the charges and convenes a trial board,
even if no discipline is meted out. The Union argues that no
violation should be found because the charges filed by Harry
Warner were dismissed without any action by the Union and
the Sloane charges were dismissed prior to the taking of tes-
timony.B. Analysis and ConclusionsSection 8(b)(1)(B) of the Act provides that it shall be anunfair labor practice ``for a labor organization ... to re-

strain or coerce ... an employer in the selection of his rep-

resentative for the purpose of collective bargaining or the ad-
justment of grievances.'' The applicable principles of law are
set forth in Plumbers Local 364 (West Coast Contractors),254 NLRB 1123, 1125 (1981):Section 8(b)(1)(B) prohibits both direct union pres-sureÐfor example, strikesÐto force replacement of
grievance representatives and indirect union pressureÐ
for example, union discipline of supervisor-membersÐ
which may adversely effect the chosen supervisors' per-
formance of their representative functions. AmericanBroadcasting Companies v. Writers Guild of America,
West, Inc., 437 U.S. 411 (1978); New Mexico DistrictCouncil of Carpenters and Joiners of America (A.S.

Horner, Inc.), 177 NLRB 500, 502 (1969), enfd. 454F.2d 1116 (10th Cir. 1972); and Wisconsin River ValleyDistrict Council of United Brotherhood of Carpenters
and Joiners of America, AFL±CIO (Skippy Enterprises, 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Inc.), 218 NLRB 1063, 1064 (1975), enfd. 532 F.2d 47(7th Cir. 1976).It is also well settled that union discipline of super-visor-members who cross a picket line or otherwise vio-
late a union's no-work rule in order to perform their
normal supervisory functions constitutes indirect union
pressure within the prohibition of Section 8(b)(1)(B). In
reaching this conclusion, the Board and courts have rec-
ognized that the reasonably foreseeable and intended ef-
fect of such discipline is that the supervisor-member
will cease working for the duration of the dispute,
thereby depriving the employer of the grievance-adjust-
ment services of his chosen representative. AmericanBroadcasting Companies, supra, [437 U.S.] at 433±437fn. 36; NLRB v. International Union of Operating Engi-neers, Local Union No. 501, AFL±CIO, 580 F.2d 359,360 (9th Cir. 1978); A.S. Horner, supra
, [177 NLRB]at 502; and Skippy Enterprises, supra, 218 NLRB 1064,enfd. 532 F.2d at 52±53. Such discipline is unlawful
even where, as here, the supervisor defies the union and
continues to work for the employer during the dispute;
the discipline is unlawful because the supervisor, hav-
ing been disciplined for working during a labor dispute,
may reasonably fear further discipline and, hence, will
be deterred from working during any future disputes.
The employer, in such circumstances, must either re-place the disciplined supervisor or risk loss of his serv-
ices during a future dispute; in either event, the em-
ployer is coerced in the selection and retention of his
chosen grievance-adjustment representative. AmericanBroadcasting Companies, supra, [437 U.S. at] 433±437.In NLRB v. Electrical Workers IBEW Local 340 (RoyalElectric), 481 U.S. 573 (1987), the United States SupremeCourt held that a union, which fined supervisor-members for
working for nonunion employers, did not violate Section
8(b)(1)(B), in part, because the supervisors did not have any
authority to adjust grievances or to take any part in collective
bargaining. The Court rejected the argument that all super-
visors fall within the protection of Section 8(b)(1)(B). The
Court held instead that Section 8(b)(1)(B) was intended only
to prevent a union from impermissibly affecting the manner
in which a supervisor-member might carry out his or her
grievance-adjustment or negotiating duties. The purposes of
Section 8(b)(1)(B) are to prevent unions from forcing em-
ployers into or out of multiemployer bargaining units and
from dictating an employer's choice of representative for the
settlement of grievances. It should be noted that while the
section is intended to prevent a union's interference with the
grievance adjuster's loyalty to the employer, it was intended
to protect the employer, not the supervisor-member, from co-
ercion. See NLRB v. Electrical Workers IBEW Local 340,supra, 481 U.S. 573.Under NLRB v. Electrical Workers IBEW Local 340, theinitial question to be addressed is whether Torres was an
8(b)(1)(B) representative. While employed by Redi, Torres
administered the collective-bargaining agreement for this
project by using the Union's hiring hall, assigning overtime,
and laying off and terminating employees. He was also re-
sponsible for the safety provisions of the agreement. Torres
directed the other supervisors on the job and was the Union's
first contact for employee complaints or grievances. TheUnion does not dispute that Torres was an 8(b)(1)(B) rep-resentative of Redi while employed by that Employer. How-
ever, the Union contends that at the time of Torres' conduct,
for which he was disciplined, Torres was not a grievance ad-
juster for Redi.The Union contends that Torres was simply an employeeor supervisor seeking work. The General Counsel argues that
Redi had a reasonable expectation of returning as the day
labor provider to the ML&P. Further the General Counsel ar-
gues that even if Redi did not successfully bid the day labor
contract, Torres had a reasonable expectation of being hired
as supervisor by any successful bidder. For the following
reasons, I find the General Counsel's theories to be based on
conjecture and speculation.The Board has recognized that in the construction industryemployees frequently work as supervisors or foremen and
also as bargaining unit employees. The intermittent and
short-term nature of construction work led to different treat-
ment under Section 8(e) and (f) of the Act. Electrical Work-ers IBEW Local 340 (Royal Electric), 271 NLRB 995, 1001(1984). In this case at the time Torres engaged in the con-
duct for which he was fined, he was not employed as a su-
pervisor but rather was an applicant for work at the hiring
hall. Torres was seeking work at the hall as a foreman and
also as a nonsupervisory electrician. Thus, at the critical time
here, Torres was not an 8(b)(1)(B) representative for Redi as
alleged in the complaint.In rejecting the Board's contention that any supervisor wasa potential 8(b)(1)(B) representative, the Supreme Court in
the NLRB v. Electrical Workers IBEW Local 340 case, supra,481 U.S. 573, stated that the Board must make a factual in-
quiry whether a union's sanction may adversely affect the
employer representative's performance of collective-bar-
gaining or grievance-adjusting duties before an 8(b)(1)(B)
violation can be found. ``One simply cannot discern whether
discipline will have an adverse impact on a supervisor-mem-
ber's future performance of Section 8(b)(1)(B) duties when
their existence is purely hypothetical.'' Applying those prin-
ciples to the instant case, Torres' discipline for conduct en-
gaged in while an applicant for employment cannot be found
to adversely effect on the performance of 8(b)(1)(B) duties.Even assuming that Torres had a reasonable expectation ofreturning as a supervisor for Redi, the conduct for which he
was fined was not performed for Redi or related to his em-
ployment with Redi. Torres volunteered information about an
employee of ML&P, not Redi, to a supervisor of ML&P.
This was not connected to any business of Redi. This con-
duct may have been in Torres' interest, as it may have cre-
ated some goodwill with ML&P, but it did not relate in any
way to Redi's business. It certainly did not relate to the col-
lective-bargaining or grievance-adjustment activities of Redi.
Unquestionably, Torres was not fined for performing griev-
ance-adjusting or collective-bargaining duties. I cannot see
how this union discipline would adversely affect his perform-
ance for Redi. More important, I can find no way in which
Redi was coerced by this discipline.The General Counsel, realizing the weakness of a casebased on coercion of Redi, argues for the first time in his
brief that Torres was jointly employed by ML&P and that he
was acting as an 8(b)(1)(B) representative of ML&P when he
was disciplined by the Union. Such a serious departure from
the complaint should not be raised at such a late date. Camay 607ELECTRICAL WORKERS IBEW LOCAL 1547 (REDI ELECTRIC)Drilling Co., 254 NLRB 239, 240 (1981). The matter wasnot fully litigated. Had the Union been put on notice of that
contention, it could have produced evidence to the contrary
or proffered evidence to show that ML&P was not an em-
ployer within the meaning of Section 2(2) of the Act. Ac-
cordingly, I will not address this argument in my decision.The General Counsel argues that, in the alternative, ifTorres was not an 8(b)(1)(B) representative, then as an appli-
cant for employment of the hiring hall he should be protected
under Section 8(b)(1)(A).Section 8(b)(1)(A) of the Act makes it an unfair laborpractice for a union ``to restrain or coerce ... employees

in the exercise of the rights guaranteed in section 7 of the
Act.'' The proviso to Section 8(b)(1)(A) provides that the
section ``shall not impair the right of a labor organization to
prescribe its own rules with respect to the acquisition or re-
tention of membership therein.''In Scofield v. NLRB, 394 U.S. 423 (1969), the UnitedStates Supreme Court stated at 430: ``Section 8(b)(1) leaves
a union free to enforce a properly adopted rule which reflects
a legitimate union interest, impairs no policy congress has
imbedded in the labor laws, and reasonably enforced against
union members who are free to leave the union and escape
the rule.''In Cement Workers D-357 (Southwestern Portland Ce-ment), 288 NLRB 1156 (1988), an employee was asked tosign a statement covering an incident to which he had been
a witness. No grievance or disciplinary action was yet pend-
ing, although the employee was told that his fellow employee
would be disciplined and that the employee's statement
would be used to defend any grievance filed over the dis-
cipline. The Board found that by giving the statement under
these circumstances the employee was cooperating with the
grievance procedure and protected by Section 7 of the Act.In Teamsters Local 379 (J.H. McNamara)
, 284 NLRB1413 (1987), the Board found a violation where an employee
reported that another worker was sleeping in his truck at the
beginning of the day. Later, the employee took pictures and
told the employer that he had such pictures. The employee,
although not a statutory supervisor, as assistant plant man-
ager, was required to cooperate with the plant manager and
support the accuracy of reports such as the one concerning
a sleeping employee. The Board found that this activity was
a part of the grievance procedure which would inevitably fol-
low from the discipline which was sure to occur.However, in Transit Union Local 1225 (Greyhound Lines),285 NLRB 1051 (1987), the Board reaffirmed the principle
that the prohibitions of Section 8(b)(1)(A) apply where the
informing employee's work duties required him or her to re-
port the offending fellow employee to the employer. In such
instances the informing employee would be required to put
his or her job status in jeopardy by complying with a union
rule prohibiting the reporting of a fellow employee. How-
ever, the distinction was made that where an employee initi-
ated in a voluntary way reports to management, a union
could enforce its rules against informing against a fellow
member, in the interest of promoting union harmony. See
Communications Workers Local 5795 (Western Electric), 192NLRB 556 (1971).In the instant case, Torres was not even an employee ofML&P. He initiated in an entirely voluntary way the report
to ML&P's management concerning fellow union-memberDePeal. Torres was not compelled by any work rule or jobduty to generate this report. Torres' report to Richard Warner
was the first information ML&P had of DePeal's allegedmisconduct. Accordingly, I find that the case is controlled by
Greyhound Lines, supra. I, therefore, shall recommend thatthis allegation of the complaint be dismissed.While employed by Redi in 1989, Torres was a supervisorwithin the meaning of Section 8(b)(1)(B) and the ElectricalWorkers IBEW Local 340 case. The charges filed by Warnerand Sloane related to the conduct of Torres in his super-
visory position. Union discipline of Torres for such conduct
would clearly restrain and coerce Redi in the selection and
retention of its grievance-adjustment representatives. The
question presented is whether Respondent can be found in
violation of the Act by entertaining intraunion charges
against such a supervisor where no disciplinary action was
taken.Citing Cement Workers D-357, supra, 288 NLRB 1156,the General Counsel argues that a union violates the law as
soon as it forwards the charges and convenes a trial board,
even if no discipline is ultimately meted out. There the
Board specifically found that the union violated the Act once
its preliminary inquiry disclosed, or should have disclosed,
the protected nature of the activity, and found that pro-
ceeding to a hearing, despite the requirement to do so in its
internal rules, was an unfair labor practice. However, in that
case the union held a preliminary hearing and a trial finding
the employee guilty of violating its constitution. The Board
found the respondent union did more than merely receive and
investigate a charge filed by a member. By holding a trial
after the union knew that the employee's report was pro-
tected by Section 7 of the Act and informing the employee
that his conduct was ``reprehensible,'' the respondent union
sent a coercively clear message of disapproval designed to
inhibit any similar exercise of Section 7 rights by employee-
members in the future.The Union argues that because it merely accepted thecharges and then dismissed them properly it should not be
found in violation of the Act. I could find no cases in which
a violation was found where a union accepted charges or
held a hearing, without reference to other unlawful conduct.
In Teamsters Local 557 (Liberty Transfer), 218 NLRB 1117,1121 (1975), the Board found it unnecessary to resolve the
question of whether Local 557's action in noticing an em-
ployee's charge for hearingÐstanding alone and without ref-
erence to what followedÐconstituted an independent viola-
tion of Section 8(b)(1)(A) of the Act. Rather, the Board
found that Local 557 violated the Act by subjecting the em-
ployee to internal discipline because he gave testimony ad-
verse to the local's position in a grievance proceeding, by
impressing on the employee at the hearing that his conduct
was inconsistent with his obligations as a union member, and
by threatening the employee with discipline should he in the
future testify for the employer against a fellow union mem-
ber.In the instant case, the Respondent dismissed the chargesfiled by Harry Warner because Warner did not appear at the
scheduled trial. There was no exercise of Section 7 rights in-
volved and no attempt to inhibit Torres' future conduct. With
respect to the charges filed by Sloane, Respondent obtained
the agreement of Sloane and Torres to postpone the trial.
After educating the trial board members to the restrictions 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3All motions inconsistent with this recommended Order are denied. If noexceptions are filed as provided by Sec. 102.46 of the Board's Rules and Reg-
ulations, the findings, conclusions, and recommended Order shall, as provided
in Sec. 102.48 of the Rules, be adopted by the Board and all objections to
them shall be deemed waived for all purposes.against disciplining statutory supervisors, the trial boardsought to establish whether there was any contention that
Torres was not a supervisor. After Sloane conceded that
Torres was a supervisor, no trial was held. Rather, the trial
board informed Sloane that it couldn't entertain the charge
and that the exclusive remedy was through the contract
grievance procedure. Again, there was no exercise of Section
7 rights involved and no attempt to inhibit Torres' future ac-
tions as a supervisor or foreman. Under these circumstances,
I do not find that the Union's acceptance of the charges and
convening of the trial board amounted to restraint and coer-
cion of Redi Electric within the meaning of Section
8(b)(1)(B) of the Act. The Union's actions appear reasonable
and tend to discourage rather than encourage further charges
against Torres by disgruntled employees. Therefore, I shall
recommend that these allegations of the complaint be dis-
missed.CONCLUSIONSOF
LAW1. The Employer, Redi Electric, Inc., is an employer en-gaged in commerce with the meaning of Section 2(2), (6),
and (7) of the Act.2. The Respondent, International Brotherhood of ElectricalWorkers, Local Union No. 1547, AFL±CIO, is a labor orga-
nization within the meaning of Section 2(5) of the Act.3. The General Counsel has failed to prove that Respond-ent has violated the Act as alleged in the complaint.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe complaint is dismissed in its entirety.